UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6957



WILLIE S. MERRIWEATHER,

                                               Plaintiff - Appellant,

          versus


WILLIE L. EAGLETON, Warden, Evans Correctional
Institution; ROBIN CHAVIS, Associate Warden;
ARRON JOINER, Major; Polly PRATT, Caseworker;
FNU NICK, SERGEANT; FNU CHAMPAIGNE, Sergeant;
JAMES GRIFFIN, Investigator; OFFICER FRIDAY;
KENNY GREEN, Captain; WILLIAM D. CATOE,
Commissioner    of   SCDC;    OFFICER   QUICK,
Lieutenant of DHO-SMU lockup; LIEUTENANT G.
VICTOR; D. J. EVANS, Sergeant,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(CA-01-5-9-25)


Submitted:   August 29, 2002              Decided:   September 9, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Willie S. Merriweather, Appellant Pro Se. Anne Macon Flynn, SOUTH
CAROLINA BUDGET AND CONTROL BOARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Willie S. Merriweather appeals the district court’s order

denying   relief   on    his    42   U.S.C.A.   §   1983    (West    Supp.   2002)

complaint.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Merriweather v. Eagleton, No. CA-01-5-9-25

(D.S.C. May 31, 2002).         We dispense with oral argument because the

facts   and   legal    contentions     are   adequately      presented     in   the

materials     before    the    court   and   argument      would    not   aid   the

decisional process.




                                                                          AFFIRMED




                                        2